NUMBER 13-16-00173-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                                      Appellant,

                                                   v.

LUBY'S FUDDRUCKERS
RESTAURANTS, LLC,                                                                          Appellee.


              On appeal from the County Civil Court at Law No. 4
                           of Harris County, Texas.



                              ORDER OF ABATEMENT
              Before Justices Rodriguez, Benavides, and Perkes
                              Order Per Curiam

        This cause is before the Court because the court reporter, Patricia Palmer, has

failed to timely file the reporter’s record.1       On May 9, 2016, the Court received a letter


        1This case is before the Court on transfer from the First Court of Appeals in Houston pursuant to
a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2015 R.S.).
indicating payment arrangements had been made for the reporter’s record. The reporter

has previously requested and received two prior extensions of time to file the record,

granting the reporter until July 27, 2016 to file the record. The reporter was notified that

further extensions would be not granted absent exigent circumstances. To date, Palmer

has not filed the reporter’s record.

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties’ rights. See TEX. R. APP. P. 37.3(a)(2). Accordingly,

this appeal is ABATED and the cause REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine whether appellant has abandoned its appeal. If it is

determined that appellant has not abandoned its appeal, the court shall further determine

if appellant’s attorney of record continues to represent appellant and will diligently pursue

this appeal.

       The court shall further determine if the reporter’s record, or any part thereof, has

been lost or destroyed, and shall make appropriate findings under Tex. R. App. P. 34.6(f),

if necessary. Otherwise, the court shall determine what steps are necessary to ensure

the prompt preparation of a reporter's record, and shall enter any orders required to avoid

further delay and to preserve the parties’ rights.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order.




                                              2
      IT IS SO ORDERED.

                                PER CURIAM

Delivered and filed the
16th day of August, 2016.




                            3